Citation Nr: 1426772	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased initial evaluation for acquired psychiatric disorder, evaluated as 10 percent disabling prior to April 9, 2010, and as 30 percent disabling from April 9, 2010.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from March 2006 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

This case was previously before the Board in August 2013 and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim.  In a statement received in March 2014, the Veteran asked VA to review emergency records from the VA at Fort Harrison and to "take note of cognitive issues on second visit to emergency room."  The VA treatment records in the claims file date to August 13, 2013.  Although there are several emergency room records in the claims file, none of the emergency room records reference cognitive issues.  It is unclear as to whether the Veteran is referring to emergency room records dated more recently than August 2013.  Thus, the claim must be remanded to obtain the Veteran's complete VA treatment records, including any emergency room records, from August 2013 to present.  

Additionally, after the claim was remanded in August 2013, the Veteran submitted several VA Form 21-4142s, Authorizations for Release of Information, for private providers.  He included the addresses but not the names of the medical providers.  Following a request for more information, the Veteran submitted more VA Form 21-4142s which included the names of some physicians.  Additionally, the addresses provided by the Veteran are for St. Peter's Hospital in Helena, Montana, and St. James Healthcare and Butte Community Health Center in Butte, Montana.  There is no indication that the AOJ attempted to obtain the records and the records are not in the claims file.  As the records were requested by the Veteran and may be relevant to his claims, the Board finds that VA must attempt to obtain the records to fulfill VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment records from August 2013 to present, including any emergency room records.  If no records are available, the claims folder must indicate this fact.

2.  Request the Veteran to identify any relevant private treatment records and sign the necessary authorization for release of the records, including the records from St. Peter's Hospital, St. James Healthcare and Butte Community Health Center requested in the August 2013 VA Form 21-4142s.  All steps taken to obtain the records should be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, readjudicate the issues on appeal of entitlement to initial evaluations in excess of 10 percent, prior to April 9, 2010, and 30 percent, from April 9, 2010, for an acquired psychiatric disorder and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



